DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on August 12, 2022 in  response to the Office Action mailed on May 12, 2022.

Status of the Claims
Claims 1, 4-18 and 20-23 are pending.
Claims 1, 4-6, 8, 11-12, 16, and 18  are currently amended. 
Claims 21-23 are new.
Claims 2-3 and 19 are cancelled. 

Allowance
 Claims 1, 4-18 and 20-23  are allowed. Applicant’s amendment and argument filed on August 12, 2022 are considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of determining an optimal route for the bulk material required, transporting the bulk material required to the first wellsite or the second wellsite via the optimal route; wherein the first route, the second route, and the optimal route are determined using an off-site network comprising an adaptive machine; wherein the adaptive machine utilizes an algorithm to learn via inductive inference and perform pattern recognition; wherein the algorithm is configured to determine the amount of the bulk material required for a process, the amount of the bulk material located at the first or second wellsite, the consumption rate of the bulk material at the first or second wellsite, the time required to deliver bulk material to the first or second wellsite, or to estimate the redistribution of bulk material across the defined geographical area, which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687